Electronically Filed
                                                        Supreme Court
                                                        SCWC-12-0000500
                                                        28-MAY-2015
                                                        07:55 AM



                            SCWC-12-0000500


          IN THE SUPREME COURT OF THE STATE OF HAWAI'I



                          TARVAL G. WEBSTER,

                   Petitioner/Petitioner-Appellant,


                                  vs.


                          STATE OF HAWAI'I,

                   Respondent/Respondent-Appellee.



         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

             (CAAP-12-0000500; S.P.P. NO. 11-1-0056;

                  CR. NOS. 98-0613 and 99-0358)


       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI

 (By: Recktenwald, C.J., Nakayama, McKenna, and Pollack, JJ.,

and Circuit Judge Del Rosario, in place of Wilson, J., recused)


          Petitioner/Petitioner-Appellant’s Application for Writ


of Certiorari, filed on April 14, 2015, is hereby rejected. 


          DATED:     Honolulu, Hawai'i, May 28, 2015.

Tarval G. Webster,                 /s/ Mark E. Recktenwald
petitioner pro se
                                   /s/ Paula A. Nakayama


                                   /s/ Sabrina S. McKenna 


                                   /s/ Richard W. Pollack


                                   /s/ Dexter D. Del Rosario